Deyens, J.
In Forbes v. Boston & Lowell Railroad, 133 Mass. 154, a case very similar in its facts to the one at bar, it *324was held that, in an action against a common carrier for the conversion of goods delivered to a person unauthorized to receive them, who pays the freight upon them, the measure of damages is the market value of the goods, less the freight, with interest from the date of the conversion. In that case, as in the one before us, it was the duty of the consignees, by virtue of their agreement with the assignees of the bills of lading, to whom the bills had been transferred as collateral security, to pay the freight charges; but it was held that the only interest which the plaintiffs had in the goods was in their market value, less the freight; that this was not increased by their agreement with their consignees; and that such payment by the consignees for the purpose of fraudulently obtaining the goods could not be considered as a payment by the plaintiffs, so as to entitle them to recover the amount thereof, as a part of. the value of the goods wrongfully delivered.
That the defendant in the case at bar wrongfully delivered to the consignees one hundred and fifty-two car-loads of the corn, which was the article consigned, without the authority of the plaintiff, who was known to the defendant as the assignee of the bills of lading, is conceded; and the defendant has paid to the plaintiff the market value of these car-loads, deducting from such market value the amourit of freight charges thereon, which it has received from the consignees. This payment was made by agreement, without prejudice to the right of the plaintiff to bring this .suit, by which it seeks to compel the defendant to pay the freight charges, as a part of the market value of the corn, or so much thereof as is necessary to satisfy the plaintiff’s claim as the holder of the bills of lading as collateral security for the debt of the consignees.
The plaintiff seeks to distinguish the case at bar from that already cited on several grounds, which, without following the precise order in which it has urged them, may be briefly stated.
It contends that, in the former case, the railroad had no actual knowledge that any one beside Foster and Company (who were the consignees in that case as in this) was interested in the corn, or had bills of lading thereof, while in this case the railroad knew that the bills of lading had been assigned. But as the bill of lading represents the property itself, in each case the *325defendant held the property for him who was the lawful holder of the bill of lading.
It is further suggested, that, in the case at bar, the defendant knew that Foster and Company were bound by their agreement with the plaintiff to pay the freight charges. No such knowledge appears by the facts agreed, or the report of the judge, nor can we infer it therefrom. But, assuming it to be true that the defendant had such knowledge, the agreement of the plaintiff and the consignees could not impose any heavier responsibility upon the defendant for the value of the goods, even if it might require of the defendant, for its own safety, to be vigilant in refusing to part with them until freight was paid.
The plaintiff further urges, that in the former case it did not appear that the railroad charged the freight upon its books to Foster and Company; that the payment there made was simply a part of their scheme fraudulently to obtain the - goods; and that the corn there was subject to a lien for freight, while in the case at bar the defendant did not insist on its lien for freight, but erroneously delivered the goods, charging the freight to Foster and Company, and getting its pay as it could. These are distinctions without a difference. Whether the railroad received its pay at once, or charged it to Foster and Company, it was still, when made by Foster and Company, a payment by them, and not by the plaintiff, and relieved the corn from the lien which the defendant had upon it, and which otherwise the plaintiff would be compelled itself to discharge in order to obtain the corn. It was a part of the scheme-of Foster and Company to induce the defendant wrongfully to deliver the goods, to arrange a mode of payment' of the freight charges satisfactory to it, and it was their payment or arrangement to pay, and not any act of the plaintiff, which caused the defendant to discharge the lien. From this no benefit could result to the plaintiff, nor injury to the defendant, as the right of the plaintiff to the corn was subject to the defendant’s lien. “ If the plaintiffs can recover the full value of the corn,” as remarked by Chief Justice Morton in Forbes v. Boston & Lowell Railroad, ubi supra, “ they are positive gainers by the fraud, and will receive more than the value of their interest at 'the time the fraud was committed.”
*326The plaintiff has devoted much of its brief to a reargument of the case of Forbes v. Boston & Lowell Railroad, and urges that the decision there made should be modified or entirely overruled. That case was so recently and carefully considered that we do not feel called upon to rediscuss it, as we remain satisfied with the principles on which it rests.

Judgment on the finding.